Citation Nr: 0032881	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 70 percent disabling, 
effective from August 1996.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1997 and later RO rating decisions that granted 
service connection for PTSD and assigned a 70 percent 
evaluation for this disorder, effective from August 1996.  A 
total rating was assigned for the PTSD from January 4 to 
March 1, 1999, under the provisions of 38 C.F.R. § 4.29 
(2000) based on the veteran's hospitalization from January 4 
to February 12, 1999, at a VA medical facility for treatment 
of this disorder.



FINDING OF FACT

The veteran's PTSD is manifested primarily by suicidal 
ideation, history of homicidal ideation, mood swings, angry 
outbursts, feelings of detachment with isolation, depression, 
anxiety, and nightmares and recollections of experiences in 
Vietnam that produce total occupational and social impairment 
and render him demonstrably unable to obtain or retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD, 
effective from August 1996, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996, 4.130, Code 9411, effective as of 
November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1958 to October 
1969.

VA and private medical records, including medical records 
received from the Social Security Administration (SSA) in 
1997, show that the veteran was treated and evaluated for 
psychiatric problems from 1995 to 2000.  The more salient 
medical reports with regard to the claim for a higher rating 
for PTSD are discussed in the following paragraphs.

A private medical report shows that the veteran underwent 
psychiatric evaluation in June 1996.  The Axis I diagnoses 
were dysthymic disorder, mild intensity, secondary to recent 
surgery on his left stump that resulted in his inability to 
work; rule out PTSD related to experiences in Vietnam.

A VA report shows that the veteran underwent psychiatric 
evaluation in June 1996.  The Axis I diagnoses were PTSD; and 
rule out major depression.

A SSA document dated in July 1996 shows that the veteran was 
found eligible for disability benefits based on disability 
that began in January 1996.  The primary diagnosis was 
osteomyelitis, periostitis, and other bone infections; and 
the secondary diagnosis was diabetes mellitus.

A VA medical report shows that the veteran underwent 
psychiatric evaluation in August 1996.  The Axis I diagnoses 
were PTSD and dysthymia.  The Axis V diagnosis was 40.

A private medical report dated in August 1997 notes that the 
veteran had been receiving treatment since September 1996 for 
PTSD.  It was noted that his war trauma symptomatology had 
worsened considerably since his retirement after 24 years in 
security.  It was noted that he was having family problems 
and trouble with anger control and had been involved in 
episodes of violence in the past 2 months.  It was concluded 
that these manifestations were related to his PTSD and that 
this disorder was severely disabling.

The veteran was hospitalized at a VA medical facility in May 
1998 for psychiatric treatment.  It was noted that the 
veteran had PTSD as evidenced by nightmares, flashbacks, 
uncontrolled anger, depression, feelings of guilt, self-
isolation, suicidal ideation, homicidal ideation, anxiety, 
decreased libido, and intrusive thoughts.  The Axis V 
diagnosis was 40.

The report of the veteran's VA hospitalization from January 
to February 1999 shows that he underwent psychiatric 
evaluation to determine the severity of his PTSD.  He was 
alert.  There was very poor eye contact.  He was oriented in 
3 spheres and memory was good.  There were no psychotic 
manifestations.  The GAF (global assessment of functioning) 
was 43.  A medical report completed at the time of the 
veteran's hospital discharge in February 1999 notes that it 
was unlikely that significant gain would be made on a long-
term basis outside of a highly structured and therapeutic 
environment such as a hospital setting, and that it was not 
likely that the veteran would be able to gain or maintain 
employment in the future, given his reaction to the normal 
stressors of every day life because of the severity of his 
psychiatric condition.

The veteran underwent a VA psychiatric examination in May 
1999 to determine the severity of his PTSD.  It was noted 
that the veteran was not working and that he spent most of 
his time around the house, and that he did not socialize 
much.  He was neatly dressed and cooperative.  There was very 
poor eye contact.  There were no loose associations or flight 
of ideas.  There were no bizarre movements or tics.  His mood 
was depressed and anxious with appropriate affect.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented in 3 spheres and memory was 
good.  The GAF was 43.  It was noted that his symptoms 
produced serious impairment in social and occupational 
functioning.  The examiner noted that the veteran had no 
friends, was unable to work, had difficulty getting along 
with his family, was isolated, and had conflicts with peers.

Private medical reports show that the veteran has received 
psychiatric treatment from a psychologist since 1997.  
Several reports from this psychologist note that the veteran 
is unemployable due to PTSD symptoms alone.  A report of his 
treatment dated in November 1998 shows PTSD symptoms with a 
GAF of 30-35.  A report dated in December 1999 notes that the 
PTSD symptoms include intrusive thoughts and nightmares of 
experiences in Vietnam, difficulty in managing anger and 
controlling suspicions, feelings of detachment with 
isolation, suicidal ideation with no intent, history of 
homicidal ideation, poor concentration and memory, anhedonia, 
and persistent hypervigilence.  It was noted that the PTSD 
symptoms alone were sufficient to render the veteran 
completely unable to engage in substantial gainful 
activities.  It was noted that the veteran remained isolated 
and confided in no one.  He was recommended for continued 
psychotherapy for PTSD.

VA medical reports show that the veteran was in group therapy 
from 1995 to 2000 for psychiatric problems.  The therapy is 
provided on an outpatient basis, but he was recommend for 
inpatient treatment as noted by the above summary of his 
hospitalization from January to February 1999.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating for 
PTSD.  Hence, no further assistance to the him is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

The evidence reveals that the veteran's PTSD is manifested 
primarily by suicidal preoccupation, a history of homicidal 
ideation, mood swings, angry outbursts, feelings of 
detachment with isolation, depression, anxiety, and 
nightmares and recollections of experiences in Vietnam.  The 
evidence also reveals GAF's ranging from 30 to 43.

A GAF of 43 is indicative of serious impairment in social, 
occupational or school functioning.  A GAF of 31-40 is 
indicative of major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  A 
GAF of 30 is indicative of inability to function in almost 
all areas under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's PTSD.  The 
Court defines GAF and cites to the DSM-IV in Richard v. 
Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. § 4.125, 
effective prior to or as of November 7, 1996.

Private medical reports indicate that the veteran is unable 
to obtain or maintain gainful employment due to the severity 
of his PTSD symptoms alone, and this is corroborated by VA 
documents, including the report dated in February 1999 
completed at the time of his discharge from a VA medical 
facility.  There is no evidence in the claims folder to rebut 
this conclusion.

The inability to obtain or retain employment is a criteria 
for a 100 percent schedular rating.  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) upheld the VA Secretary's interpretation that the 
criteria for a 100 percent rating "are each independent 
bases for granting a 100 percent rating."  Accordingly, the 
Board finds that the veteran's PTSD symptoms produce total 
occupational and social impairment and render him 
demonstrably unable to obtain or retain substantially gainful 
employment under the criteria of diagnostic code 9411, 
effective prior to or as of November 7, 1996.  The Board also 
finds that the veteran's PTSD symptoms have prevented him 
from obtaining and maintaining employment since August 1996 
(date of claim) and that the 100 percent schedular rating for 
the PTSD should be granted since then.  Fenderson v. West, 12 
Vet. App. 119 (1999).



ORDER

A total rating for PTSD, effective from August 1996, is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

